DETAILED ACTION
This is an allowance of all claims filed on 07/18/2022. Claims 21-40 are new. Claims 1-20 are cancelled. Claims 21-40 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 21 recites the following allowable limitation: “updating a metadata entry for the second cache line to reference a location of the dirty data in the first cache line and to indicate that the second cache line is a redundant write buffer.”
Closest prior art on record Ninomiya [US 5,819,054] appears to teach multiple channel memory device for writing redundant data in cache. 
Kaminski [2018/0189178] appears to teach metadata entry of a cache line to include location info of the dirty data.
Loh [US 2016/0085677] appears to teach the cache is divided into plurality of ways.
However, the prior arts on record alone or in combination do not appear to teach or fairly suggest that updating a metadata entry for the second cache line to reference a location of the dirty data in the first cache line and to indicate that the second cache line is a redundant write buffer.
Based on this rationale, claim 21 and its dependent claims 22-26 are allowed.
Independent Claim 27  recites the same allowable limitation as claim 21. Under the same rationale of allowance of claim 21, claim 27 and its dependent claims 28-33 are allowed.
Independent Claim 34  recites the same allowable limitation as claim 21. Under the same rationale of allowance of claim 21, claim 34 and its dependent claims 35-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132